UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4771


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MFARIJI GASKIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00307-NCT-1)


Submitted:   March 30, 2012                 Decided:   April 11, 2012


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Darren Byers, LAW OFFICES OF J. DARREN BYERS, P.A.,
Winston-Salem, North Carolina, for Appellant. Robert Albert
Jamison Lang, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mfariji Gaskin pled guilty, pursuant to a written plea

agreement, to possession with the intent to distribute 6.5 grams

of    cocaine       base,    in     violation         of   21    U.S.C.A.       § 841(a)(1),

(b)(1)(B)       (West       2006    &       Supp.    2011).        The       district      court

calculated Gaskin’s Guidelines range under the U.S. Sentencing

Guidelines Manual (2009) at 188 to 235 months’ imprisonment and

sentenced       Gaskin      to     209      months’     imprisonment.              On   appeal,

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for    appeal,       but     questioning            whether      Gaskin’s      sentence       is

substantively reasonable.                   The Government elected not to file a

brief and does not seek to enforce the plea agreement’s appeal

waiver. *      We treat Gaskin’s pro se notice of appeal — which

raises      arguments       challenging         his    conviction        —    as    a   pro    se

supplemental brief.            We affirm.

              This     court       reviews      Gaskin’s        209-month      sentence       for

reasonableness           under          a      “deferential         abuse-of-discretion

standard.”          Gall v. United States, 552 U.S. 38, 41, 51 (2007).

This       review     entails       appellate         consideration           of    both      the

       *
       Because the Government fails to assert the waiver as a bar
to the appeal, we may consider the issues raised by counsel and
Gaskin and conduct an independent review of the record pursuant
to Anders.    United States v. Poindexter, 492 F.3d 263, 271
(4th Cir. 2007).



                                                2
procedural       and    substantive          reasonableness            of     the     sentence.

Id. at 51.       In determining procedural reasonableness, this court

considers    whether         the    district         court    properly       calculated       the

defendant’s advisory Guidelines range, considered the 18 U.S.C.

§ 3553(a) (2006) factors, selected a sentence based on clearly

erroneous facts, or failed to explain sufficiently the selected

sentence.    Id. at 49-51.            If the sentence is free of significant

procedural       error,       this     court          reviews     it     for        substantive

reasonableness,         “tak[ing]         into       account    the     totality       of     the

circumstances.”         Id. at 51.          This court applies a presumption on

appeal that a sentence within the properly calculated Guidelines

range is reasonable.               United States v. Mendoza-Mendoza, 597 F.3d

212, 217 (4th Cir. 2010).                   Such a presumption is rebutted only

when the defendant shows “that the sentence is unreasonable when

measured    against       the       § 3553(a)         factors.”        United        States    v.

Montes-Pineda,         445    F.3d     375,      379     (4th   Cir.        2006)     (internal

quotation marks omitted).

            In this case, the district court properly calculated

the   Guidelines        range       and     heard       argument       from     counsel       and

allocution    from      Gaskin.           The    court       considered       the     § 3553(a)

factors    and    explained          that    a       within-Guidelines         sentence       was

warranted in view of the nature and circumstances of Gaskin’s

offense, his history and characteristics, and the need for the

sentence    to    protect       the    public.           Counsel       suggests       that    the

                                                 3
209-month     sentence         is   greater    than      necessary          to    achieve      the

purposes      of     sentencing          in    light      of      the       drug         quantity

attributable       to    Gaskin.         We   reject     this     argument         because       it

essentially asks the court to substitute its judgment for that

of   the   district       court.         We    defer      to    the     district          court’s

decision that the 209-month sentence achieved the purposes of

sentencing in Gaskin’s case.                  See United States v. Jeffery, 631

F.3d   669,    679      (4th    Cir.)     (“[D]istrict          courts      have     extremely

broad discretion when determining the weight to be given each of

the § 3553(a) factors.”), cert. denied, 132 S. Ct. 187 (2011).

Gaskin fails to rebut the presumption that his within-Guidelines

sentence is substantively reasonable.                      Accordingly, we conclude

that   the     district        court     did       not   abuse        its    discretion         in

sentencing Gaskin.

              Additionally,         in    accordance           with    Anders,           we    have

reviewed the issues in Gaskin’s pro se supplemental brief and

the entire record in this case and have found no meritorious

issues for appeal.              We therefore affirm the district court’s

judgment.         This court requires that counsel inform Gaskin, in

writing,     of    the   right      to   petition        the    Supreme          Court    of   the

United States for further review.                        If Gaskin requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for



                                               4
leave to withdraw from representation.            Counsel’s motion must

state that a copy thereof was served on Gaskin.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5